DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 May 2022 and 5 August 2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,088,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite methods commensurate in scope to the devices of the ‘830 Patent, and on that basis, the claims of the ‘830 Patent anticipate the claims of the instant application.
As to claim 1, the ‘830 Patent discloses a method of recording transportation data of an object with an Internet of Things (IoT) device, the IoT device including at least one sensor configured to detect external environment data of the object during transportation of the object, a processor, a private key, and a unique identification number, the method comprising (Claim 1:  An Internet of Things (IoT) device for recording transportation data of an object, the IoT device having been one time programmed with a private key in a manufacturing process of the IoT device, the IoT device comprising: at least one sensor configured to detect external environment data of the object during transportation of the object; and a processor configured to receive the data from the sensor and generate a data packet based on the data using the private key, the data packet including a unique identification number of the IoT device): 
receiving the data from the sensor (Claim 1: a processor configured to receive the data from the sensor ); 
performing a hash operation on at least the data (Claim 1: perform a hash operation on a combination of the unique identification number and the data); 
using the private key to perform an asymmetric encryption on the result of the hash operation to generate a signature (Claim 1: use the private key to perform an asymmetric encryption on the hashed combination of the unique identification number and the data to generate the signature); and 
packetizing the unique identification number, the data, and the signature into a data packet (Claim 1: and packetize the unique identification number of the IoT device, the data and the signature into the data packet).
As to claim 2, the ‘830 Patent discloses the method of claim 1, further comprising: generating, with the processor, the unique identification number using a public key corresponding to the private key (Claim 1: wherein the processor is further configured to: generate the unique identification number using a public key corresponding to the private key).
As to claim 3, the ‘830 Patent discloses the method of claim 1, further comprising: performing a hash operation on a public key corresponding to the private key and using the result of the hash operation as the unique identification number (Claim 2: The IoT device according to claim 1, wherein the processor is further configured to: perform a hash operation on the public key and use result of the hash operation as the unique identification number).
As to claim 4, the ‘830 Patent discloses the method of claim 1, further comprising: using a public key corresponding to the private key as the unique identification number.
As to claim 5, the ‘830 Patent discloses the method of claim 1, wherein the step of performing a hash operation includes performing a hash operation on a combination of the unique identification number and the data (Claim 1: perform a hash operation on a combination of the unique identification number and the data).
As to claim 6, the ‘830 Patent discloses the method of claim 1, further comprising: registering the unique identification number of the IoT device to a block chain platform (Claim 4: The IoT device according to claim 1, wherein the processor is further configured to: register the unique identification number of the IoT device to a block chain platform).
As to claim 7, the ‘830 Patent discloses the method of claim 1, further comprising: transmitting the data packet to a block chain platform (Claim 5: The IoT device according to claim 1, wherein the processor is further configured to: transmit the data packet to a block chain platform).
  As to claim 8, the ‘830 Patent discloses the method of claim 1, further comprising transmitting the data packet to a block chain platform for storage with at least one of (1) an online communication interface of the Iot device that is connected with a radio access network directly and configured to transmit the data packet to the block chain platform over the radio access network, (2) an offline communication interface of the IoT device configured to communicate with a scanner in a near distance communication to transmit the data packet to the scanner for forwarding the data packet to the block chain platform (Clam 6:  The IoT device according to claim 1, further comprising: a communication module configured to receive the data packet from the processor and transmit the data packet to a block chain platform for storage; wherein the communication module includes at least one of (1) an online communication interface, the online communication interface being connected with a radio access network directly and configured to transmit the data packet to the block chain platform over the radio access network or (2) an offline communication interface, the offline communication interface communicating with a scanner in a near distance communication to transmit the data packet to the scanner, the scanner forwarding the data packet to the block chain platform), or (3) a wired communication interface of the IoT device for transmitting the data packet directly or indirectly to the block chain platform through a data cable (Claim 7: The IoT device according to claim 6, wherein the communication module includes a wired communication interface, the wired communication interface transmitting the data packet directly or indirectly to the block chain platform through a data cable).
As to claim 9, the ‘830 Patent discloses the method of claim 1, wherein the sensor includes at least one of an environmental sensor, a motion sensor, a gas sensor and a location sensor (Claim 8: The IoT device according to claim 1, wherein the sensor includes at least one of an environmental sensor, a motion sensor, a gas sensor and a location sensor).
As to claim 10, the ‘830 Patent discloses the method of claim 1, wherein the IoT device includes a power supply component for powering the IoT device (Claim 9: The IoT device according to claim 1, further comprising a power supply component for powering the IoT device).
As to claim 11, the ‘830 Patent discloses a method of recording transportation data of an object with a blockchain platform, the blockchain platform including an underlying block chain and at least one processor, the method comprising (Claim 10: A block chain platform for recording transportation data of an object, comprising: an underlying block chain; and a nonvolatile computer readable storage medium containing instructions for causing a processor to receive a data packet from an IoT device, authenticate the data packet based on a public key of the IoT device and store the data of the data packet to the underlying block chain upon a successful authentication; wherein the data packet includes a unique identification number of the IoT device, sensor data and a signature generated based on a combination of the unique identification number and the sensor data, and wherein the instructions further include instructions for causing the processor to): 
receiving a data packet from an IoT device that includes a unique identification number of the IoT device, sensor data and a signature (Claim 10: retrieve the signature and the combination of the unique identification number and the data from the data packet, respectively); 
performing a hash operation on at least the data (Claim 10: perform a hash operation on the combination of the unique identification number and the data, the hash operation being the same as a hash operation performed by the processor of the IoT device on the combination of the unique identification number and the data); 
decrypting the signature using a public key of the IoT device (Claim 10: decrypt the signature using the public key of the IoT device); 
comparing a result of the hash operation and a result of the decrypting (Claim 10: compare a result of the hash operation and a result of the decrypting); and 
storing the sensor data to the underlying block chain if the result of the hash operation and the result of the decrypting are the same (Claim 10:  and store the sensor data to the underlying block chain if the result of the hash operation and the result of the decrypting are the same).
As to claim 12, the ‘830 Patent discloses the method of claim 11, wherein the signature was generated based on a combination of the unique identification number and the sensor data (Claim 10: and a signature generated based on a combination of the unique identification number and the sensor data) and wherein the step of performing a hash operation includes performing a hash operation on the combination of the unique identification number and the data, the hash operation being same as a hash operation performed by a processor of the IoT device on the combination of the unique identification number and the data (Claim 10: perform a hash operation on the combination of the unique identification number and the data, the hash operation being the same as a hash operation performed by the processor of the IoT device on the combination of the unique identification number and the data). 
As to claim 13, the ‘830 Patent discloses the method of claim 11, further comprising receiving the data packet from a scanner communicatively coupled with the IoT device (Claim 11: The block chain platform according to claim 10, wherein the instructions further include instructions for causing the processor to receive the data packet from a scanner communicatively coupled with the IoT device).  
As to claim 14, the ‘830 Patent discloses a method of recording transportation data of a plurality of objects with a plurality of Internet of Things (IoT) devices (Claim 10 A block chain platform for recording transportation data of an object, comprising: an underlying block chain; and a nonvolatile computer readable storage medium containing instructions for causing a processor to receive a data packet from an IoT device, authenticate the data packet based on a public key of the IoT device and store the data of the data packet to the underlying block chain upon a successful authentication) and at least one scanner (Claim 11: The block chain platform according to claim 10, wherein the instructions further include instructions for causing the processor to receive the data packet from a scanner communicatively coupled with the IoT device), the method comprising: 
receiving, at the scanner, from each of the plurality of IoT devices, data packets generated by the IoT devices (Claim 11: The block chain platform according to claim 10, wherein the instructions further include instructions for causing the processor to receive the data packet from a scanner communicatively coupled with the IoT device) that include a unique identification number of the IoT device, sensor data recorded by a sensor of the IoT device, and a signature generated by the IoT device based on at least the data (Claim 10:  wherein the data packet includes a unique identification number of the IoT device, sensor data and a signature generated based on a combination of the unique identification number and the sensor data); and 
transmitting, with the scanner, the data packets to a block chain platform for storage (Claim 10: and store the sensor data to the underlying block chain if the result of the hash operation and the result of the decrypting are the same).
As to claim 15, the ‘830 Patent discloses the method of claim 14, wherein the step of receiving includes communicating with each of the IoT devices using a near distance communication protocol (Claim 6: an offline communication interface, the offline communication interface communicating with a scanner in a near distance communication to transmit the data packet to the scanner, the scanner forwarding the data packet to the block chain platform).  
As to claim 16, the ‘830 Patent discloses the method of claim 15, wherein the near distance communication protocol is Near Field Communication (NFC), Radio Frequency Identification (RFID), Bluetooth, or ZIGBEE (Claim 6: wherein the near distance communication includes at least one of Near Field Communication (NFC), Radio Frequency Identification (RFID) communication, WiFi communication, Bluetooth communication, and ZIGBEE communication).
As to claim 17, the ‘830 Patent discloses the method of claim 14, wherein the step of receiving includes communicating with each of the IoT devices via an offline communication interface of the IoT devices (Claim 6: an offline communication interface, the offline communication interface communicating with a scanner in a near distance communication to transmit the data packet to the scanner, the scanner forwarding the data packet to the block chain platform). 
As to claim 18, the ‘830 Patent discloses the method of claim 14, wherein the signature is an encrypted version of a result of a hash operation performed on at least the sensor data (Claim 1: use the private key to perform an asymmetric encryption on the hashed combination of the unique identification number and the data to generate the signature).  
As to claim 19, the ‘830 Patent discloses the method of claim 14, wherein the signature is an encrypted version of a result of a hash operation performed on a combination of the sensor data and a unique identification number of the IoT device. 
As to claim 20, the ‘830 Patent discloses a method of recording transportation data of an object with a blockchain platform, the blockchain platform including an underlying block chain and at least one processor, the method comprising (Claim 14: A block chain platform for recording transportation data of an object, comprising: an underlying block chain; and a nonvolatile computer readable storage medium containing instructions for causing a processor to): 
receiving a data packet from a scanner communicatively coupled with an IoT device (Claim 14: receive a data packet from a scanner communicatively coupled with an IoT device); 
authenticating the data packet based on a public key of the IoT device (Claim 14: authenticate the data packet based on a public key of the IoT device); and 
storing the data of the data packet to the underlying block chain upon a successful authentication (Claim 14: and store the data of the data packet to the underlying block chain upon a successful authentication).
As to claim 21, the ‘830 Patent discloses the method of claim 20, wherein the step of authenticating the data packet based on a public key of the IoT device includes: performing a hash operation on at least the data; decrypting a signature included in the data packet using a public key of the IoT device; and comparing a result of the hash operation and a result of the decrypting (Claim 10: perform a hash operation on the combination of the unique identification number and the data, the hash operation being the same as a hash operation performed by the processor of the IoT device on the combination of the unique identification number and the data; decrypt the signature using the public key of the IoT device; compare a result of the hash operation and a result of the decrypting).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication  No. 2009/0222517 by Kalofonos et al. discloses hashing a public key for use as an identifier
U.S. Patent Application Publication  No. 2017/0346833 by Zhang discloses a block chain that records data from IoT devices
U.S. Patent Application Publication  No. 2017/0374042 by James discloses IoT device management
U.S. Patent Application Publication  No. 2018/0183587 by Won et al. discloses managing IoT devices using a blockchain
U.S. Patent Application Publication  No. 2019/0068592 by Mattela et al. discloses unclonable registration of IoT devices

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432